Restricted Stock Agreement
Employee – 5 year vesting

Restricted Stock Award


Granted by


WOLVERINE BANCORP, INC.


under the


WOLVERINE BANCORP, INC.
2012 EQUITY INCENTIVE PLAN


This Restricted Stock Award Agreement (the “Restricted Stock Award” or this
“Agreement”) is and will be subject in every respect to the provisions of the
2012 Equity Incentive Plan (the “Plan”) of Wolverine Bancorp, Inc. (the
“Company”) which are incorporated herein by reference and made a part hereof,
subject to the provisions of this Agreement.  A copy of the Plan has been
provided to each person granted a Restricted Stock Award pursuant to the
Plan.  The holder of this Restricted Stock Award (the “Participant”) hereby
accepts this Restricted Stock Award, subject to all the terms and provisions of
the Plan and this Agreement, and agrees that all decisions under and
interpretations of the Plan and this Agreement by the Committee appointed to
administer the Plan (“Committee”) or the Board will be final, binding and
conclusive upon the Participant and the Participant’s heirs, legal
representatives, successors and permitted assigns.  Capitalized terms used
herein but not defined will have the same meaning as in the Plan.
 
1. Name of Participant______________________________________________________
 
2. Date of Grant: _________, 2012
 
3.         Total number of shares of Company common stock, $0.01 par value per
share, covered by the Restricted Stock Award: ____________
                    (subject to adjustment pursuant to Section 8 hereof).
 
4.         Vesting Schedule.  Except as otherwise provided in this Agreement,
this Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.
 
 
The Restricted Stock Awards granted under the Plan shall vest in five (5) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or _________, 2013, and succeeding
installments on each anniversary thereafter, through _________, 2017.  To the
extent the shares of Restricted Stock awarded to me are not equally divisible by
“5,” any excess shares of Restricted Stock shall vest on __________, 2017.



Vesting will automatically accelerate pursuant to Sections 2.8 and 4.1 of the
Plan (in the event of death or Disability or Involuntary Termination of
Employment following a Change in Control).
 

 
 

--------------------------------------------------------------------------------

 

 
5.                Grant of Restricted Stock Award.


The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either (i) registered in the name of the Participant and
held by the Company, together with a stock power executed by the Participant in
favor of the Company, pending the vesting or forfeiture of the Restricted Stock,
or (ii) registered in the name of, and delivered to, the
Participant.  Notwithstanding the foregoing, the Company may, in its sole
discretion, issue Restricted Stock in any other format (e.g., electronically) in
order to facilitate the paperless transfer of such Awards.
 
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.
 
6.
Voting and Dividends.

 
 
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.

 
 
Any cash dividends declared on shares of Restricted Stock that have not vested
(and any earnings thereon) shall be immediately distributed to the Participant.

 
7.
Delivery of Shares.
 
Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

                  
8. 
Adjustment Provisions.
 
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.3 of the Plan.

 
9.          Effect of Termination of Service on Restricted Stock Award
 
             This Restricted Stock Award will vest as follows:
 
(i)  
Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all Restricted Stock will vest as to all shares subject
to an outstanding Award, whether or not fully vested, at the date of Termination
of Service.

 
(ii)  
Disability.  In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not fully vested, at the date of Termination of
Service.

 
 
 

--------------------------------------------------------------------------------

 
(iii)  
Termination for Cause.  In the event that the Participant’s Service has been
terminated for Cause, all Restricted Stock granted to a Participant that has not
vested will expire and be forfeited.

 
(iv)  
Change in Control.  In the event of an Involuntary Termination of Employment
following a Change in Control, all Restricted Stock Awards will vest as to all
shares subject to an outstanding Award, whether or not fully vested, at the date
of the Involuntary Termination of Employment.   A “Change in Control” will be
deemed to have occurred as provided in Section 4.2 of the Plan.

 
(v)  
Other Termination.  In the event of the Participant’s Termination of Service for
any reason other than death, Disability, for Cause or following a Change in
Control, all shares of Restricted Stock awarded to the Participant which have
not vested as of the date of Termination of Service will expire and be
forfeited.

 
10.           Post-Termination Obligations.  The Participant hereby covenants
and agrees that, for a period of twelve months following the Participant’s
termination of employment with Wolverine Bank (the “Bank”), the Participant
shall not, without the written consent of the Bank, either directly or
indirectly:


 
10.1
Non-Solicitation of Employees.  Solicit, offer employment to, or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any officer or employee of the Bank or the
Company, or any of their respective subsidiaries or affiliates, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any business whatsoever
that competes with the business of the Bank or the Company, or any of their
direct or indirect subsidiaries or affiliates or has headquarters or offices
within 20 miles of the locations in which the Bank or the Company has business
operations or has filed an application for regulatory approval to establish an
office;



 
10.2
Non-Competition.  Become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Bank or its affiliates in the same geographic
locations where the Bank or its affiliates has material business interests;
provided, however, that this restriction shall not apply if the Participant’s
employment is terminated following a Change in Control; or



 
10.3
Non-Solicitation of Customers.    Solicit, provide any information, advice or
recommendation or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
customer of the Bank to terminate an existing business or commercial
relationship with the Bank.



 
 

--------------------------------------------------------------------------------

 
11.           Miscellaneous.


 
11.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.
 

 
11.2
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

 
 
11.3
This Restricted Stock Award and this Agreement will be governed by and construed
in accordance with the laws of the State of Michigan.

 
 
11.4
This Restricted Stock Award and this Agreement are subject to all laws,
regulations and orders of any governmental authority which may be applicable
thereto and, notwithstanding any of the provisions hereof, the Company will not
be obligated to issue any shares of stock hereunder if the issuance of such
shares would constitute a violation of any such law, regulation or order or any
provision thereof.

 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 

   
WOLVERINE BANCORP, INC.
   
 
______________________________________
By: ___________________________________                                                                    
Its:  ___________________________________                                                                       



 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
Company’s 2012 Equity Incentive Plan.  The undersigned hereby acknowledges
receipt of a copy of the Company’s 2012 Equity Incentive Plan.
 

   
PARTICIPANT
   
 
_________________________________________

 
 
 